Title: Memorandum from an Unidentified Correspondent, [ca. 2 January] 1800
From: 
To: Madison, James


[ca. 2 January 1800]
I admit that the word states is used in the constitution, in all the senses which have been ascribed to it, by the paper which I have seen; that the state-governments neither created nor can abrogate the fœderal compact, and that the people of the states did create, and may abrogate it. But none of these considerations settle the question. The true enquiry is, in what sense the resolution of the last assembly intended to use that term? It seems to me, that nothing could have been more irrelevant to the subject matter, than to announce that the people of the states were parties to the constitution. Every body acknowledged it. To introduce this position therefore, appears to be so wanton, as that an attempt to shelter the assembly under that signification, will be deemed a downright subterfuge. The close reasoning of every other part of the resolutions will countenance this imputation.

But if the word is to be thus understood, what is to prevent the conclusion, that the people alone ought to interfere, in correcting violations of the constitution? I know that in some subsequent pages, which I have not seen, it is intended to insist upon the right of the state governments, to animadvert upon its violations. How then, can it affect the main purpose of the work, if an unity be given to it, by vesting the state governments uniformly with the power of thus animadverting? It deserves to be noticed too, that in sundry passages of the resolutions, the word states certainly includes the state governments; and the expression of the states being parties to the compact, was defended by the friends of the resolution during the last session, upon that idea.
There is so much depending upon what is done now, that to afford an opportunity for a clamor throughout the United States, and an increased alienation of the Eastern from the southern people, will be a dreadful catastrophe. I submit then, to your consideration, whether in the paragraph speaking upon this subject, it may not be as well at least to make a salvo of this kind, that even if the word states were to be confined to the state governments, it will appear in the sequel, that the state governments themselves, have a right to pass such resolutions as those of the last assembly.
